Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment, filed on 12/24/2021, has been entered and acknowledged by the Examiner.  Claims 1-3, 5-7, 9-14, 17-20, 22-23 and 26-27 are pending.
Response to Arguments
Applicant's arguments filed 12/24/2021 have been fully considered but they are not persuasive.
Issue: The applicant argues that Dudovich fails to disclose selecting, from a plurality of first-type counting modules, a first-type counting module corresponding to a predetermined number range of people within which the target number falls, and increasing a count value of the first-type counting module by 1, wherein each of the first-type counting modules corresponds to one of predetermined number ranges of people. Accordingly, Dudovich cannot record the number of times that different target numbers of people which enters and leaves the target scene at the same time occurs during a time period.  Konishi fails to cure the deficiency of Dudovich. At paragraphs [0037]-[0039], Konishi discloses “Capacity (limitation of the number of objects): a filter that counts the number of objects in a certain area and determines whether the accumulated number exceeds a predetermined value. Loitering: a filter that determines whether an object resides in a certain area over a predetermined time period. Unattended: a filter that determines whether there is an object entering a certain area and remaining still over a predetermined time period.
Response: The examiner respectfully disagrees and submits that the Applicant appears to agree with Dudovich’s disclosure of counting number of people at a target location during a time enters and leaves the target scene at the same time occurs during a time period.”  Dudovich discloses, paragraph 13, [0013] Video systems are often used in security, surveillance, and monitoring applications. In these applications, video is often used to count and identify people entering and exiting an area, such as a store. This information may be used to determine the number and amount of time people are in the area.  Therefore, the Applicant’s argument is not persuasive.

 
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-7, 9-14, 17-20, 22-23 and 26-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dudovich (US Pub. 2015/0199575) in view of Konishi et al. (US Pub. 2008/0024610, hereinafter “Konishi”).

Regarding claim 1, Dudovich discloses a method for acquiring people flow information, which is applicable to a people flow information acquiring device, comprising:



determining specific attribute data of people flow entering and leaving the target scene, wherein, the specific attribute data includes at least a target number of people, among the detected people, which enters and leaves the target scene at the same time (¶ [0022]; the

system 100 may provide people counts while detecting traffic patterns and point-of-sale transactions by day of the week and time of day) ; and performing an operation of acquiring people flow information about the target scene, wherein, the operation of acquiring people flow information about the target scene (¶ [0005], providing a video source at a predetermined location to capture video containing people passing through a field of view of the video source at the predetermined location; providing the video to an analytics component to determine bodily characteristics of the people passing through the field of view of the video source to determine a face of each person in the video; storing an image of the face of each person in a database; and providing a face album to a user interface, the face album presenting plural images, each of the plural images being of a unique face retrieved from the database) includes at least:
selecting, from a plurality of first-type counting modules, a first-type counting module, but does not explicitly disclose corresponding to a predetermined number range of people within which the target number falls, and increasing a count value of the first-type counting module by 1, wherein each of the first-type counting modules corresponds to one of predetermined number ranges of people.  However, Konishi discloses corresponding to a predetermined number range of people within which the target number falls, and increasing a count value of the first-type counting module by 1, wherein each of the first-type counting modules corresponds to one of predetermined number ranges of people (¶ 

Regarding claim 2, Dudovich in view of Konishi discloses the method of claim 1, wherein, the people flow information acquiring device comprises an image acquiring device; and
detecting entering and leaving of a target scene by people comprises: detecting, based on a video analysis technology, the entering and leaving of the target scene by people (¶ [0005], providing a video source at a predetermined location to capture video containing people passing through a field of view of the video source at the predetermined location; providing the video to an analytics component to determine bodily characteristics of the people passing through the field of view of the video source to determine a face of each person in the video; storing an image of the face of each person in a database; and providing a face album to a user interface, the face album presenting plural images, each of the plural images being of a unique face retrieved from the database);

Regarding claim 3, Dudovich in view of Konishi discloses the method of claim 2, wherein, determining specific attribute data of people flow entering and leaving the target scene, wherein, the specific attribute data includes at least a target number of people, among the detected people, which enters and leaves the target scene at the same time, comprises:
determining, based on time information for the detected people, the target number of people, among the detected people, which enters and leaves the target scene at the same time (¶ [0008], When 
or wherein, the specific attribute data further comprises: a target clothing color of the detected people;
determining specific attribute data of people flow entering and leaving the target scene, wherein, the specific attribute data includes at least a target number of people, among the detected people, which enters and leaves the target scene at the same time, comprises:
determining, based on time information for the detected people, the target number of people, among the detected people, which enters and leaves the target scene at the same time; and
determining a target clothing color of the detected people based on an image analysis technology; and
the operation of acquiring people flow information about the target scene further comprises:
selecting, from a plurality of second-type counting modules, a second-type counting module corresponding to a predetermined color range within which the target clothing color falls, and increasing a count value of the second-type counting module by 1, wherein, each of the second- type counting modules corresponds to one of predetermined color ranges (Dudovich, [0026] Method 200 may also include determining characteristics of the image captured at 230. The characteristics may include, but are not limited to, facial characteristics, colors, hair, mouth, head shape, gender, age, body 

Regarding claim 5, Dudovich in view of Konishi discloses the method of claim 1, wherein, the people flow information acquiring device comprises an infrared detection device (old and well known);

detecting entering and leaving of a target scene by people comprises: detecting, based on an infrared detection technology, the entering and leaving of the target scene by people (Konishi, ¶ [0008]); and
determining specific attribute data of people flow entering and leaving the target scene, wherein, the specific attribute data includes at least a target number of people, among the detected people, which enters and leaves the target scene at the same time, comprises: determining, based on distance information between the infrared detection device and the detected people, the target number of people, among the detected people, which enters and leaves the target scene at the same time (¶[0008], When monitoring is conducted using this type of monitoring system, a matter (moving matter) once recognized as an object may sometimes disappear temporarily and then appear again because of disturbance such as noise on the system and abrupt changes in the brightness and a quick motion of the matter. In this case, in the case in which the matter before disappearing and the matter that appears again are recognized as different objects, the number of the matters recognized as the objects is twice as much as the actual number of the matters. In order to prevent this defect, the setting of the system may sometimes be so configured that the matter once disappeared and appeared again at almost the same place is regarded as the same object);.


detecting entering and leaving of a target scene by people comprises: detecting, based on a depth analysis technology, the entering and leaving of the target scene by people.

Regarding claim 7, Dudovich in view of Konishi discloses the method of claim 6, wherein, determining specific attribute data of people flow entering and leaving the target scene, wherein, the specific attribute data includes at least a target number of people, among the detected people, which enters and leaves the target scene at the same time, comprises: determining, based on depth information for the detected people, the target number of people, among the detected people, which enters and leaves the target scene at the same time (Konishi, ¶ [ 0 0 8 5 ] it is recognized that the object before disappearing and the object after appearing again are the same object. Therefore, the object before disappearing and the object after appearing again are recognized as the same object even in the case in which although an object does not actually disappear, it is recognized that the object has disappeared because of some factors such as disturbance. On this account, the number of objects obtained through a filter is made closer to the actual number of objects); or wherein, the specific attribute data further comprises a target height of the detected people;
determining specific attribute data of people flow entering and leaving the target scene, wherein, the specific attribute data includes at least a target number of people, among the detected people, which enters and leaves the target scene at the same time, comprises: determining, based on the depth information for the detected people, the target number of people, among the detected people, which enters and leaves the target scene at the same time, and a target height of the detected people ([0085] Moreover, in the areas other than the area having a vanishing point, it is recognized that the object before disappearing and the object after appearing again are the same object. Therefore, the 
the operation of acquiring people flow information about the target scene further comprises: selecting, from a plurality of third-type counting modules, a third-type counting module corresponding to a predetermined height range within which the target height falls, and increasing a count value of the third-type counting module by 1, wherein each of the third-type counting modules corresponds to one of predetermined height ranges (Konishi, ¶ [0008]).

Regarding claim 9, Dudovich in view of Konishi discloses the method of claim 1, further comprising: performing periodically an operation of storing, by taking a time period as index information, a relationship between a count value of each first-type counting module and a corresponding predetermined number range of people, and resetting the count value of each first-type counting module after the operation of storing is finished (it is inherent to reset the count for different objects or after a predetermined period).

Regarding claim 10, Dudovich in view of Konishi discloses the method of claim 3, further comprising: 
performing periodically an operation of storing, by taking a time period as index information, a relationship between a count value of each first-type counting module and a corresponding predetermined number range of people, and an operation of storing, by taking a time period as index information, a relationship between a count value of each second-type counting module and a corresponding predetermined color range, and resetting the count value of each first-type counting 

Regarding claim 11, Dudovich in view of Konishi discloses the method of claim 7, further comprising:
performing periodically an operation of storing, by taking a time period as index information, a relationship between a count value of each first-type counting module and a corresponding predetermined number range of people, and an operation of storing, by taking a time period as index information, a relationship between a count value of each third-type counting module and a corresponding predetermined height range, and resetting the count value of each first-type counting module and the count value of each third-type counting module after these operations of storing are finished (Dudovich, ¶[ [0026]; and it is inherent to reset the count for different objects or after a predetermined period).

Regarding claim 12, see discussion of claim 1; Dudovich discloses an apparatus for acquiring people flow information, which is applicable to a people flow information acquiring device, comprising:
an entering and leaving detection module configured to detect entering and leaving of a target scene by people (Konishi, ¶ [0008]);
a specific attribute data determining module configured to determine specific attribute data of people flow entering and leaving the target scene, wherein, the specific attribute data comprises at least a target number of people, among the detected people, which enters and leaves the target scene at the same time (Konishi, ¶[ [0008]); and
an information acquiring module configured to perform an operation of acquiring people flow information about the target scene, wherein, the operation of acquiring people flow information about 

Regarding claim 13, discussion of claim 1 for the same reason of rejection.

Regarding claim 14, Dudovich in view of Konishi discloses the method of claim 13, wherein, before obtaining an instruction of processing people flow information, the method further comprises:
obtaining periodically the source data of people flow about the target scene from a people flow information acquiring device, and storing the obtained source data of people flow about the target scene by taking a time period as index information (Dudovich, ¶[ [0026]; and it is inherent to reset the count for different objects or after a predetermined period);
obtaining, from source data of people flow about a target scene pre-stored and indexed by a time period, target source data of people flow within a target time period corresponding to the target time period identifier comprises: obtaining, from source data of people flow about the target scene locally pre-stored and indexed by a time period, the target source data of people flow within the target time period corresponding to the target time period identifier (¶[0026]);
or wherein, obtaining, from source data of people flow about a target scene pre-stored and indexed by a time period, target source data of people flow within a target time period corresponding to the target time period identifier comprises: obtaining, from source data of people flow about the target scene pre-stored in an external storage device and indexed by a time period, the target source data of 

wherein, the external storage device obtains periodically the source data of people flow about the target scene from a people flow information acquiring device, and stores the obtained source data of people flow about the target scene by taking a time period as index information (¶ [0026]);

or wherein, determining statistical information of people flow of the target scene within the target time period corresponding to the target time period identifier based on the relationship, which is contained in the target source data of people flow, between a count value of each first-type counting module and a corresponding predetermined number range of people comprises: determining a ratio between the number of people for each predetermined number range of people and the total number of people in the target scene within the target time period corresponding to the target time period identifier, based on the relationship, which is contained in the target source data of people flow, between a count value of each first-type counting module and a corresponding predetermined number range of people.

Regarding claim 17, Dudovich in view of Konishi discloses the method of claim 13, wherein, the source data of people flow further comprises: a relationship between a count value of each second-type counting module and a corresponding predetermined color range, wherein, each second-type counting module corresponds to one of predetermined color ranges, which are ranges of clothing colors of people;
determining statistical information of people flow of the target scene within the target time period corresponding to the target time period identifier based on the relationship, which is contained 

Regarding claim 18, Dudovich in view of Konishi discloses the method of claim 17, wherein, determining the statistical information of people flow of the target scene within the target time period corresponding to the target time period identifier, based on the relationship between a count value of each first-type counting module and a corresponding predetermined number range of people and the relationship between a count value of each second-type counting module and a corresponding predetermined color range, which are contained in the target source data of people flow, comprises: determining a ratio between the number of people for each predetermined number range of people and the total number of people in the target scene within the target time period corresponding to the target time period identifier, based on the relationship, which is contained in the target source data of people flow, between a count value of each first-type counting module and a corresponding predetermined number range of people (Dudovich, [0032] In accordance with some implementations, a determination of the number of people who entered and/or exited a store may be provided to a central database, a store manager, corporate offices, etc. The determination may be communicated on a periodic basis, e.g., every 15 minutes); and



Regarding claim 19, Dudovich in view of Konishi discloses the method of claim 13, wherein the source data of people flow further comprises a relationship between a count value of each third-type counting module and a corresponding predetermined height range, wherein, each third-type counting module corresponds to one of predetermined height ranges, which are ranges of heights of people;

determining statistical information of people flow of the target scene within the target time period corresponding to the target time period identifier based on the relationship, which is contained in the target source data of people flow, between a count value of each first-type counting module and a corresponding predetermined number range of people comprises: determining the statistical information of people flow of the target scene within the target time period corresponding to the target time period identifier, based on the relationship between a count value of each first-type counting module and a corresponding predetermined number range of people and the relationship between a count value of each third-type counting module and a


Regarding claim 20, Dudovich in view of Konishi discloses the method of claim 19, wherein, determining the statistical information of people flow of the target scene within the target time period corresponding to the target time period identifier, based on the relationship between a count value of each first-type counting module and a corresponding predetermined number range of people and the relationship between a count value of each third-type counting module and a corresponding predetermined height range, which are contained in the target source data of people flow, comprises: determining a ratio between the number of people for each predetermined number range of people and the total number of people in the target scene within the target time period corresponding to the target time period identifier, based on the relationship, which is contained in the target source data of people flow, between a count value of each first-type counting module and a corresponding predetermined number range of people (Dudovich, ¶ [0022], the system 100 may provide people counts while detecting traffic patterns and point-of-sale transactions by day of the week and time of day) ; and

determining a ratio between the number of people for each predetermined height range and the total number of people in the target scene within the target time period corresponding to the target time period identifier, based on the relationship, which is contained in the target source data of people flow, between a count value of each third-type counting module and a corresponding predetermined height range (Dudovich, [0026] Method 200 may also include determining characteristics of the image captured at 230. The characteristics may include, but are not limited to, facial characteristics, colors, hair, mouth, head shape, gender, age, body part characteristics, and/or other characteristics, and/or 

Regarding claim 22, Dudovich in view of Konishi discloses the storage medium configured to store an application program, which, when being executed, performs the method for acquiring people flow information according to claim 1 (Dudovich, ¶ [ [0022], traffic patterns).

Regarding claim 23, Dudovich in view of Konishi discloses the storage medium configured to store an application program, which, when being executed, performs the method for processing people flow information according to claim 1 (Dudovich, ¶[ [0022], traffic patterns).

Regarding claim 26, Dudovich in view of Konishi discloses the people flow information acquiring device, comprising a processor, a memory, a communication interface, and a bus; wherein, the processor, the memory, and the communication interface are communicatively connected with each other by the bus; the memory is configured to store executable program codes; and the processor is configured to execute a program corresponding to the executable program codes by reading the executable program codes stored in the memory, in order to perform the method for acquiring people flow information according to claim 1 (Dudovich, ¶[ [0022], traffic patterns).

Regarding claim 27, Dudovich in view of Konishi discloses the people flow information processing device, comprising a processor, a memory, a communication interface, and a bus; wherein, the processor, the memory, and the communication interface are communicatively connected with each other by the bus; the memory is configured to store executable program codes; and the processor is configured to execute a program corresponding to the executable program codes by reading the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meng Shukai discloses a system for “image target detection-based system and method for counting number of people.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/               Examiner, Art Unit 2154